In re Smith, Douglas D.;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. D, No. 424757-1; to the Court of Appeal, First Circuit, No. 2013 KW 0748.
Denied. To the extent that relator seeks a cost estimate for documents to which he is entitled under the Public Record Law, he must first address his request to the records’ custodians. R.S. 44:31; R.S. 44:35; State ex rel. McKnight v. State, 98-2258 (La.App. 1 Cir. 12/3/98), 742 So.2d 894.